Title: C. W. F. Dumas to the Commissioners: A Translation, 28 July 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       The Hague, 28 July 1778
      
      Here, Gentlemen, is the substance of twelve pages in folio, in Dutch, that I have just skimmed through. The dispatches from Cologne, Paris, Elsinore, Hamburg, Brussels, London, and Smyrna contain nothing of interest to you.
      One has here reliable reports of a suspension of arms in Germany until 1 August; and it is generally thought that peace will follow. The King has summoned his chief Ministers to Glatz examine some new proposals made by the Court of Vienna.
      This morning I took a copy of the treaty, made by the assistants of the Grand Facteur and omitting articles 11 and 12, to the Grand Pensionary. He received me politely and promised not to circulate it until you have written me that it can be published. He asked me what I thought of the British Commission’s chances for success in America. I answered that I was certain that they were very poor. He then asked me what I thought of the negotiation initiated by the Marquis d’Almodovar; I said that it appeared to me to be the last effort of the House of Bourbon to maintain the peace, and that I had no doubts concerning a perfect agreement between France and Spain. He shared my opinion on both matters. Finally, he asked me if you had told me anything about the internal state of affairs in America. I guessed what he meant and told him that I was directed to declare that the most perfect harmony existed in both the congress and the various states; that what was alleged about a misunderstanding between the congress and General Washington was a most flagrant case of slander; and that America would not make peace if France was not included and the Franco-American treaty approved.
      
      I also sent a similar copy to Mr. van Berckel, the Pensionary of Amsterdam, with a letter of which a copy is enclosed.
      
      
       
        
         
          “Sir
          The Hague, 27 July 1778
         
         I was directed by the Plenipotentiaries of the United States of America to convey the enclosed copy of the Treaty of Amity and Commerce concluded between France and the aforementioned states to you along with their expression of the high esteem and regard in which they hold you in particular and all the Honorable Members of the Regency of Amsterdam in general. I fulfill this mission with all the satisfaction and eagerness that inspires my respectful attachment to the interests of this Republic. The Plenipotentiaries kindly request you to communicate this treaty only in such a way that copies will not be circulated until they have written me that it may be published and placed before everybody. This morning, I took an identical copy to the Grand Pensionary with the same request. I enclose with it a proclamation of the congress, which I have just received, and whose communication will, I think, please you. It will appear in the gazettes, in French and Dutch, and ought to satisfy the maritime powers all the more since it is a tribute to the equity and wisdom of the congress.”
        
       
      
      The mail is about to leave. I have but an instant to present to you assurances of the respect with which I am, gentlemen, your very humble and very obedient servant
      
       Dumas
      
      
       The Dutch States General will reconvene here on 26 August.
      
     